UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 6, 2014 HNI Corporation (Exact Name of Registrant as Specified in Charter) Iowa 1-14225 42-0617510 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 408 East Second Street, P.O. Box 1109, Muscatine, Iowa52761-0071 (Address of Principal Executive Offices, Including Zip Code) Registrant’s telephone number, including area code:(563) 272-7400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2.): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 2 — Financial Information Item 2.05 Costs Associated with Exit or Disposal Activities. On May 6, 2014, HNI Corporation (the "Corporation") approved the closure of its Florence, Alabama office furniture manufacturing facility.The Corporation will consolidate the Florence production into existing office furniture manufacturing facilities and anticipates the closure and consolidation to be substantially completed by the first quarter of 2015.The Corporation is making thisnetwork realignment as part of continued efficiency and simplification activities to deliver consistent, flawless execution to customers and to reduce structural costs. The Corporation estimates the realignment will save $5.8 million annually beginning in 2015.The Corporation anticipates charges related to the closure and consolidation will impact pre-tax earnings an estimated $11.2 million.The Corporation estimates cash restructuring and other costs associated with these actions will be approximately $6.8 million, with $1.7 million related to workforce reductions and approximately $5.1 million related to costs association with manufacturing consolidation and production moves.The following table lists the estimated composition and timing of these charges: (Dollars in Millions) Time Period Restructuring Costs (Cash) Accelerated Depreciation (Non-Cash) Other Costs (Cash) Total Q2 2014 Q3 2014 Q4 2014 2014 Total 2015 Total 2016 Total Grand Total SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HNI CORPORATION Date: May 9, 2014 By /s/ Kurt A. Tjaden Kurt A. Tjaden Vice President and Chief Financial Officer
